The Honorable Jimmie L. Wilson State Representative 432 Rightor Street Helena, Arkansas 72342
Dear Representative Wilson:
You have requested an Attorney General opinion on the following question:
  If a city votes for annexation and/or sales tax increase, what are the procedure and time requirements for notice? (Specifically, if passed on September 26, 1998, could the ordinances be placed on the November 3, 1998 ballot?)
Annexation
The time requirements that are applicable to the procedure for adopting an annexation ordinance are as follows: The annexation ordinance must be presented to the electorate at a special election that is conducted no earlier than sixty days after the date of enactment of the ordinance. A.C.A. § 14-40-303(b)(1)(A). The city clerk must certify two copies of the annexation ordinance and a plat or map of the area to be annexed and must send a copy to the county clerk and to the county election commission at least sixty days before the election. A.C.A. § 16-40-303(c)(1)(A). No later than 45 days before the election, the city must identify all person who reside in the area proposed to be annexed, and place their names and addresses on a list. A.C.A. § 16-40-303(c)(1)(B)(i). These persons are entitled to vote in the election, and the county clerk must notify them by ordinary mail of the voter registration deadlines at least twenty days before the election. A.C.A. § 16-40-303(c)(1)(C) and (c)(2)(A). The county clerk must also give notice of the election by at least one insertion in a newspaper having general circulation in the city. A.C.A. § 16-40-303(c)(1)(D).
Given the required sixty-day waiting period for conducting the election, an annexation ordinance that is passed on September 26, 1998 cannot be placed on the ballot for the November 3, 1998 election.
Sales Tax
You have not indicated the particular statutory section under the authority of which the sales tax ordinance in question was passed. If the ordinance was passed under the authority of A.C.A. § 26-75-207 or A.C.A. § 26-75-307, the tax must be approved at a special election conducted within 120 days from the date the ordinance was passed. A.C.A. §26-75-209 and -308. If the ordinance was passed under the authority of A.C.A. § 26-75-403, it must be approved at a special election conducted not less than 60 days or more than 90 days from the date the ordinance was passed. A.C.A. § 26-75-404. No particular notice requirements are stated in these various provisions, but the normal publication requirements that are applicable to all ordinances will of course apply in this instance as well. See A.C.A. § 14-55-206 (publication in a newspaper in the municipality required, or if no newspaper is available, publication by posting in five public places).
A sales tax ordinance that is passed on September 26, 1998, and is presented to the electorate at the November 3, 1998 election is well within the 120-day time requirement for taxes passed under the authority of A.C.A. §§ 26-75-207 and -307. Therefore, if the tax was passed under the authority of A.C.A. § 26-75-207 or -307, it can be placed on the ballot for the November 3, 1998 election. However, a sales tax ordinance that is passed on September 26, 1998 would not have met the 60-day time requirement for taxes passed under the authority of A.C.A. § 26-75-403. Therefore if the tax was passed under the authority of that section, it cannot be placed on the ballot for the November 3, 1998 election.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh